DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 10/13/2022:
Claims 1-22 are pending in the current application.  Claims 1, 6, and 16-17 are amended and Claim 22 is newly added.
The core of the previous prior art-based rejections have been overcome in light of the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
6.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fees US PG Publication 2018/0108900 in view of Nemoto US PG Publication 2019/0189995.
Regarding Claim 1, Fees discloses a contact plate arrangement for a battery module 100, comprising a busbar (contact plate) 620 or 1000 configured to transport current between first and second parallel groups of battery cells (P-groups) in series (Fig. 6, para 0076), and a bonding connector 625 or 1040/1045/1050 is laid adjacent to a sidewall of the busbar 620 or 1000 (attached to top sidewall, see Fig 16A, or disposed adjacent to lateral sidewall, Fig. 10) to form an electrical connection with a cell terminal of a battery cell from a respective one of the first and second P-groups, e.g. cells 605 and 630 (see at least Figs 1-17C, esp. Fig 6/10; paras 0060, 0067-0071, 0078, 0110-0016). Fees fails to specifically disclose wherein the bonding connector is directly attached to a sidewall of the busbar.  However, in the same field of endeavor, Nemoto discloses wherein a bus bar 81 is directly attached to bonding connector (external terminal) 16 because this contact helps to easily position the two parts relative to one another (see at least e.g. Fig 7; paras 0068-0071).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to directly attach the bonding connector of Fees with a sidewall of the busbar of Fees because Nemoto teaches that this arrangement helps to align the two parts (which must be directly attached together) relative to one another for electrical connection.  
Regarding Claims 2-4, Fees discloses that the busbar comprises a first material (e.g. aluminum or copper, par 0068) and wherein the bonding connector comprises a second material that is different than the first material (e.g. steel, para 0067).  Fees recites in para 0101 that Al and Cu have higher conductivity than steel.
Regarding Claims 5, 6, and 11, Fees discloses that the busbar comprises a first material (e.g. steel, para 0158) and that bonding connectors can comprise Hilumin, i.e. electro nickel-plated steel, para 0189, which would include a plurality of bonding connector parts including first bonding connector part comprising the first material of steel(portion of bonding connector that is coupled to a busbar section) and second bonding connector part (portion of bonding connector that is attached to either the battery cell terminal or another busbar section and comprising nickel, nickel being a second material different from first material and having a different composition from the first material. 
Regarding Claim 7-8, 19 and 20, Fees discloses the materials used for the busbar and first, second, and third bonding connector parts but does not specifically disclose a configuration wherein the first material has a higher conductivity relative to the second material (since the second material is nickel and the first material is steel) and does not disclose that the first material comprises aluminum, copper, or an alloy thereof, and the second material comprises steel.  However, since Fees teaches that Cu, Al, and steel are functionally equivalent in the layers of the busbar/contact plate and contact tabs of the cell terminals, and in particular, using layering of Al, Cu, and steel, and that the configuration of materials is optimized for conductivity, thermal coefficient compatibility, and so on (see e.g. paras 0098-0105, 0163, 0229).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select the materials for the contact parts, and the first, second, and third bonding parts and busbar to optimize the thermal coefficient, strength, conductivity of the parts that are connected, such as terminals/contacts, first, second, and third bonding parts and busbar in the contact plate arrangement of Fees modified by Nemoto such that the first material has a higher conductivity relative to the second material and the first material comprises aluminum, copper, or an alloy thereof, and the second material comprises steel.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claims 9 and 12, Fees teaches that the bonding connector 1705A can have a fuse area e.g.1708A that has a lower resistance and necessarily has a lower fuse rating than a remainder of the bonding connector since it is designed as a fuse area (Fig. 17B, para 0184-0187). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  The skilled artisan would understand that the fuse area can be considered part of the first connector part in the absence of any claim limitation that precludes this interpretation, since the fuse area is not part of the second connector part that contacts the cell terminal.  
Regarding Claim 10, as described above, Fees discloses that the bonding connector can be formed of steel, which is understood to be an alloy and a homogeneous material composition.
Regarding Claims 13 and 14, Fees discloses the connection of both positive and negative cell terminals to the bonding connectors in different embodiments (see e.g. Fig 6).
Regarding Claim 15, the configuration of Fees includes bonding connectors forming at least one additional electrical connection with at least one additional cell terminal of at least one additional battery cell from the respective P-group since the cells of the P-group are connected in parallel and so there is indirect electrical connectivity between the bonding connectors and all of the same polarity terminals of the P-group. 
Regarding Claims 16 and 17, the bonding connector of Fees can be considered to comprise any number of bonding connector parts. The bonding connector of Fees is directly attached via first bonding connector part on one end to the sidewall of the busbar, and a second part (nickel coating on a steel base, the base being the first bonding part, similar to the rejection above of Claim 6) attached to the first bonding connector part and to the cell terminal of the battery cell, and the integral third bonding part directly attached to the first bonding connector part and to a sidewall of a different part of the sidewall of the busbar since the nickel-coated steel bonding connector 1045 of e.g. Fig. 10 connects across a battery cell terminal to different parts of the busbar 1000.  
Regarding Claim 18, para 0101 recites that the busbar can comprise steel, and the first and third bonding parts comprise steel, as explained above, so the busbar, first, and third bonding connector parts comprise the first material, wherein the second bonding connector part is the nickel-plating and so is a second material different from the first material.
Regarding Claim 21, in the combined invention of Fees and Nemoto, the skilled artisan would understand that the direct attachment of the bonding connector to the sidewall of the busbar would require the directly attached portions to have adjacent flat surfaces in order to fit together since the sidewall is flat.  If it is not necessary to have these parts be flat, then it would be obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form both parts of Fees modified by Nemoto with flat surfaces for the most surface area for low resistance contact, since The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claim 22, Fees modified by Nemoto does not specifically disclose wherein the direct attachment of the bonding connector to the sidewall of the busbar comprises a glued or a tacked or a welded attachment, or a combination thereof.  However, Nemoto recites in para 0071 that the position of where bus bar 81 is welded to the bonding connector (external terminal) 16 is not limited, and further shows that one edge of the bonding connector 16 can be welded directly to the internal terminal 15 (see Fig. 7, para 0071) with the effect that the connection has low electrical resistance and provides a conductive path between the two parts 15 and 16 (para 0056) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use a welding attachment to directly attach the busbar edge to the bonding connector of Fees because Nemoto teaches that this provides the point of attachment with an electrical connection having low electrical resistance and secures conductivity.
Response to Arguments
7.	Applicant's arguments are directed to the amended claims, which are addressed in the new rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729